Title: To Alexander Hamilton from John Adlum, 20 August 1799
From: Adlum, John
To: Hamilton, Alexander


          
            Sir
            Reading Augst. 20th. 1799
          
          I have forwarded Lieut. Carson & Lieut. Montgomery to the Regimental rendevous with forty recruits and have sent William Griffin alias William Stewart (with them) who I mentioned to you in my letter of the 5th. inst.
          I have written Col. Ogden who I expect will consult you with respect to a Court Martial when the prisoner is brought to the rendevous
          With great respect I am Sir Your most Obedt. Hble. Servt.
          
            John Adlum
          
          Major General Allexander Hamilton
        